ORDER
Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent,
IT IS ORDERED that Bryan Michael White, Louisiana Bar Roll number 18501, be and he hereby is suspended from the practice of law on an interim basis pursu*977ant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana